Citation Nr: 0802275	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-14 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Validity of an overpayment of pension benefits in the 
calculated amount of $32,559.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $32,559.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision dated 
in February 2004, which retroactively adjusted the veteran's 
pension benefits, effective in February 1999, to account for 
previously unreported income.  This adjustment resulted in 
the creation of an overpayment in the calculated amount of 
$26,271.  The veteran appealed the validity of the debt, and 
also requested waiver of recovery of the overpayment.  In a 
June 2006 decision of the Committee on Waivers and 
Compromises (COWC), waiver of recovery of an overpayment in 
the amount of $32,559 was denied.  The higher amount was due 
to additional adjustments of the veteran's pension payments 
subsequent to the February 2004 action.  For reasons 
discussed below, the Board finds that the challenge of the 
validity of the debt must be construed to encompass the 
entire overpayment of $32,559. 

In April 2007, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing).  His 
representative identified the issues as including waiver of 
recovery of the overpayment, and the veteran testified 
regarding equitable elements, such as financial hardship.  
The Board accepts his testimony as a notice of disagreement 
with the waiver issue.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

This complicated overpayment of pension benefits claim covers 
overpayments assessed for the period from February 1999 
through August 2005, due to award actions taken from February 
2004 to September 2005.  It should be stressed that the 
calculated overpayment of $32,559 does not include an 
overpayment of $3,554, assessed in October 2002, which was 
waived by the RO in May 2003.  The February 2004 and 
subsequent awards have accounted for the waiver of this debt 
in the calculations; the debt of $32,559 is in addition to 
the waived debt of $3,554.  

The perfected issue on appeal involves the veteran's 
challenge to the validity of an overpayment created as a 
result of a February 2004 retroactive reduction of VA pension 
benefits, based on evidence received showing the veteran 
received income beginning in 1999 that he had not reported.  
This resulted in an overpayment in the calculated amount of 
$26,271.  The veteran has disputed the creation of the debt, 
contending that he did not earn the income attributed to him 
by VA.  In reviewing the records, the Board can only find 
that the veteran acknowledged the income received for the 
years 1999 and 2000.  For the succeeding years, the Board is 
unable to locate identification, verification, or 
acknowledgement of the income attributed to the veteran.  

According to a letter sent to the veteran in February 2004, 
the earned income attributed to him for 2002, 2003, and 2004 
was based on income previously received by him, which he did 
not say he was no longer receiving.  However, the evidence of 
record shows that the veteran's income has been variable, 
with earnings from temporary employment with various 
employers, as well as unemployment benefits received at some 
times.  Moreover, subsequent retroactive adjustments to the 
overpayment in March 2005 also affected the amount of the 
overpayment for the time period at issue.  In comparing a 
summary of benefits paid and due provided to the veteran in 
October 2004 with a paid and due audit in the file dated in 
September 2005, there are some unexplained differences in 
amounts assessed for various time periods, particularly 2002.  
In view of these factors, the Board finds that the additional 
overpayment assessed as a result of the March 2005 and 
September 2005 award actions is inextricably intertwined with 
the initially assessed overpayment if $26,271, and the total 
debt for consideration in this appeal is the calculated 
amount of $32,559, covering overpayments assessed effective 
for the period from February 1, 1999, through August 31, 
2005.  

Due to the veteran's dispute of the amount of income 
attributed to him, the inadequately identified and apparently 
unverified and unacknowledged income attributed to the 
veteran for the period beginning January 2001, his history of 
variable income, and unexplained differences as reported in 
paid and due audits, additional development of the evidence 
is required.  Specifically, the RO must ensure that all 
evidence verifying or acknowledging income beginning in 
January 2001 is associated with the claims file, or, if not 
already on file elsewhere (e.g., VA Debt Management Center 
(DMC)), obtained.  After this information is received, the 
veteran's debt must be recalculated, and an audit, as well as 
an explanation, provided to the veteran, and a copy 
associated with the claims file.  The RO must also ensure 
that copies of all relevant evidence are physically 
associated with the claims file, including a September 6, 
2005, notification letter sent to the veteran.  

With respect to the waiver issue, as noted above, the 
veteran's testimony at his April 2007 Board hearing 
constituted a timely notice of disagreement as to that issue, 
and the appellant must be furnished a statement of the case 
addressing the issue, and he should also be advised that a 
timely substantive appeal (VA Form 9 or an equivalent 
writing) will be required for appellate review of the 
additional issues.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

Prior to the statement of the case, however, the veteran 
should be asked to complete and return an updated Financial 
Status Report, as the last Financial Status Report of record 
is dated in September 2002, before the date of the February 
2004 award action which resulted in the current appeal, not 
to mention the June 2006 COWC decision.  In addition, the 
award actions on file show the payments attributed to the 
veteran, but other evidence indicates that there were times 
during which some or all of these payments were withheld to 
recoup the overpayment.  While this does not affect the 
creation of the overpayment, the amounts actually received by 
the veteran, as well as the notifications he received, are 
potentially relevant to factors of equity and good conscience 
involved in a waiver decision, and must be associated with 
the claims file.

Accordingly, the case is REMANDED for the following action:

*  Validity of the Debt Issue:

1.  Ensure that all evidence verifying or 
acknowledging income from January 2001 
through August 2005 is associated with the 
claims file, or, if not already on file 
elsewhere (e.g., VA Debt Management Center 
(DMC)), obtained from the veteran and/or 
other sources.  Statements of income from the 
veteran are subject to independent 
verification at the RO's discretion.

2.  After this information is received, the 
veteran's debt must be recalculated, and an 
audit, as well as an explanation of the 
income attributed to the various time 
periods, provided to the veteran, and a copy 
associated with the claims file.  Tell the 
veteran that any response he provides should 
be as specific as possible, with respect to 
time periods and/or amount of income.  

3.  The RO must also ensure that copies of 
all relevant evidence are physically 
associated with the claims file, including a 
September 6, 2005, notification letter sent 
to the veteran. 

4.  Thereafter, review the issue of the 
validity of the overpayment of $32,559 (or as 
recalculated, if different).  If the decision 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board.

*  Waiver of Overpayment:

5.  Ask the veteran to complete, sign, and 
return an updated Financial Status Report, 
listing all assets, debts, income and 
expenses.  Any unusual expenses or debts 
should be supported by documentation.  

6.  Request that the VA DMC (or other VA 
administrative unit possessing the relevant 
information) provide copies of records 
pertaining to the withholding of the 
veteran's pension benefits to recoup 
overpayments for the period from February 
1999 to August 2005.  Specifically, the 
amounts and effective dates of the withheld 
benefits should be provided, as well as any 
notifications provided to the veteran of the 
withholding.  

7.  After ensuring that the above and any 
other needed actions are accomplished, review 
the claim for waiver of recovery of an 
overpayment in the calculated amount of 
$32,559.  If the claim remains denied, 
provide the veteran and his representative 
with a statement of the case on that issue.  
He should also be informed that a timely 
substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of this additional issue.  
If no appeal is filed, the issue should not 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



